OPINION ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
PER CURIAM.
Appellant was convicted by a jury of murder and sentenced to life imprisonment. On appeal he contended that the trial court erred in allowing the prosecutor to make comments on his failure to testify. The Court of Appeals agreed that there was error but held such to be harmless under Tex.R.App.Pro. 81(b)(2). Morgan v. State, 816 S.W.2d 98 (Tex.App.-Waco, 1991). Appellant has filed a petition for discretionary review and this Court has declined to grant review.
As is true in every case where discretionary review is refused, this refusal does not constitute endorsement or adoption of the reasoning employed by the Court of Appeals. Sheffield, v. State, 650 S.W.2d 813 (Tex.Cr.App.1983). With this understanding, we refuse appellant’s petition for discretionary review.